              Case 3:20-cv-06207-MJP Document 31 Filed 12/28/20 Page 1 of 3




 1                                                           The Honorable MARSHA J. PECHMAN

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT TACOMA

 9   ONESHARE INTERNATIONAL,                               Civil No. 3:20-cv-6207-MJP
     ONESHARE HEALTH, LLC and
10   REVEREND PAMELA WOODSON,                              2ND CORRECTED ORDER
                                                           GRANTING JOINT MOTION TO
11                                Plaintiffs,              EXTEND DEADLINE FOR FILING
                                                           MOTION TO DISMISS AND SET
12   vs.                                                   BRIEFING SCHEDULE FOR
                                                           MOTION FOR PRELIMINARY
13   MYRON “MIKE” KREIDLER,                                INJUNCTION AND MOTION TO
     WASHINGTON STATE INSURANCE                            DISMISS
14   COMMISSIONER, STEVE VALANDRA,
     TONI HOOD, and TODD DIXON,
15
                                   Defendants.
16

17          This Court has considered the Parties’ 2nd Corrected Joint Motion to Extend Deadline for

18   Filing Motion to Dismiss and Set Briefing Schedule for Motion for Preliminary Injunction and

19   Motion to Dismiss. The Court therefore ORDERS:

20          That the Parties’ 2nd Corrected Joint Motion to Extend Deadline for Filing Motion to

21   Dismiss and Set Briefing Schedule for Motion for Preliminary Injunction and Motion to Dismiss

22   is GRANTED;

23          That the following briefing schedule will apply to the Motion for Preliminary Injunction

24   and the anticipated motion to dismiss:

25

26
       2ND CORRECTED ORDER GRANTING                    1               ATTORNEY GENERAL OF WASHINGTON
                                                                             1125 Washington Street SE
       THE PARTIES JOINT MOTION TO                                                PO Box 40100
       RENOTE MOTION FOR PRELIMINARY                                         Olympia, WA 98504-0100
       INJUNCTION, EXTEND DEADLINE                                                (360) 664-9006
       FOR FILING MOTION TO DISMISS,
       AND SET BRIEFING SCHEDULE
       CIVIL NO . 3:20-CV-6207-MJP
              Case 3:20-cv-06207-MJP Document 31 Filed 12/28/20 Page 2 of 3




 1

 2                                                                               Deadline
 3    Defendants’ Answer or Motion to Dismiss in Lieu of an Answer          January 19, 2021
      Defendants’ Opposition to Plaintiffs’ Motion for Preliminary          January 25, 2021
 4    Injunction
      Plaintiffs’ Reply in Support of Plaintiffs’ Motion for Preliminary    February 5, 2021
 5    Injunction
 6    Plaintiffs’ Opposition to Defendants Motion to Dismiss                February 16, 2021
      Defendants’ Reply in Support of Defendants’ Motion to Dismiss         February 19, 2021
 7
            That Plaintiffs’ Motion for Preliminary Injunction will be re-noted for February 5, 2021;
 8
     and;
 9
            That Defendants’ deadline to file an Answer or Motion to Dismiss in Lieu of an Answer
10
     is extended to January 19, 2021.
11
            It is so ORDERED.
12

13          DATED this 28th day of December 2020.
14

15                                               Marsha J. Pechman
                                                 United States District Judge
16
     Presented by:
17
     ROBERT W. FERGUSON
18   Attorney General

19   /s/ Marta DeLeon
     MARTA DELEON, WSBA #35779
20   Assistant Attorney General
     Attorneys for Defendants
21
     Office of the Attorney General
22   1125 Washington Street SE
     PO Box 40100
23   Olympia, WA 98504-0100
24   Telephone: (360) 753-3168
     E-mail: Marta.DeLeon@atg.wa.gov
25
     Attorneys for Defendants
26
       2ND CORRECTED ORDER GRANTING                    2               ATTORNEY GENERAL OF WASHINGTON
                                                                             1125 Washington Street SE
       THE PARTIES JOINT MOTION TO                                                PO Box 40100
       RENOTE MOTION FOR PRELIMINARY                                         Olympia, WA 98504-0100
       INJUNCTION, EXTEND DEADLINE                                                (360) 664-9006
       FOR FILING MOTION TO DISMISS,
       AND SET BRIEFING SCHEDULE
       CIVIL NO . 3:20-CV-6207-MJP
               Case 3:20-cv-06207-MJP Document 31 Filed 12/28/20 Page 3 of 3




 1                                         PROOF OF SERVICE

 2          I hereby certify that I electronically filed the foregoing with the Clerk of the Court using

 3   the CM/ECF System, which in turn automatically generated a Notice of Electronic Filing (NEF)

 4   to all parties in the case who are registered user of the CM/ECF system. The NEF for the

 5   foregoing specifically identifies recipients of electronic notice.

 6          JOHN C. ROBERTS JR.                             JROBERTS@WSGR.COM
            WILSON SONSINI GOODRICH                       & MMCCONNELL@WSGR.COM
 7          ROSATI, P.C.                                    SJOHNSON@WSGR.COM
            701 FIFTH AVE., SUITE 5100                      JMS@GG-LAW.COM
 8          SEATTLE, WA 98104-7036

 9          MICHAEL W. MCCONNELL
            WILSON SONSINI GOODRICH                       &
10          ROSATI, P.C.
            650 PAGE MILL ROAD
11          PALO ALTO, CA 94304-1050

12          STEFFEN N. JOHNSON
            WILSON SONSINI GOODRICH                       &
13          ROSATI, P.C.
            1700 K STREET NW
14          WASHINGTON DC 20006

15          DEREK L. GAUBATZ
            SCOTT J. WARD
16          J. MATTHEW SZYMANSKI
            GAMMON & GRANGE, P.C.
17          8280 GREENSBORO DRIVE, SUITE 140
            MCLEAN, VA 22102-3884
18
19          I declare under penalty of perjury under the laws of the state of Washington that the

20   foregoing is true and correct.

21          DATED this __28th__ day of December, 2020 at Olympia, Washington.

22                                                  /s/ Laura Chadwick

23                                                  LAURA YAEL CHADWICK
                                                    Legal Assistant
24

25

26
       2ND CORRECTED ORDER GRANTING                       3               ATTORNEY GENERAL OF WASHINGTON
                                                                                1125 Washington Street SE
       THE PARTIES JOINT MOTION TO                                                   PO Box 40100
       RENOTE MOTION FOR PRELIMINARY                                            Olympia, WA 98504-0100
       INJUNCTION, EXTEND DEADLINE                                                   (360) 664-9006
       FOR FILING MOTION TO DISMISS,
       AND SET BRIEFING SCHEDULE
       CIVIL NO . 3:20-CV-6207-MJP
